Exhibit 10.10

 

SECOND AMENDMENT AND WAIVER TO    CREDIT AGREEMENT    LASALLE RETAIL FINANCE

Date: November 26, 2007

THIS SECOND AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Second Amendment”)
is made to the Credit Agreement (the “Credit Agreement”) dated as of July 2,
2007 by and among:

(a) AMERICAN APPAREL, INC., a corporation organized under the laws of the State
of California, with its principal executive offices at 747 Warehouse Street, Los
Angeles, California, for itself and as agent (in such capacity, the “Lead
Borrower”) for the other Borrowers now or hereafter party to the Credit
Agreement; and

(b) the BORROWERS now or hereafter party to the Credit Agreement; and

(c) the FACILITY GUARANTORS now or hereafter party to the Credit Agreement; and

(d) LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE, with offices
at 135 South LaSalle Street, Suite 425, Chicago, Illinois 60603, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties; and

(e) LASALLE BUSINESS CREDIT, LLC, AS AGENT FOR LASALLE BANK MIDWEST NATIONAL
ASSOCIATION, ACTING THROUGH ITS DIVISION, LASALLE RETAIL FINANCE, with offices
at 135 South LaSalle Street, Suite 425, Chicago, Illinois 60603, as collateral
agent (in such capacity, the “Collateral Agent”) for its own benefit and the
benefit of the other Credit Parties; and

(f) WELLS FARGO RETAIL FINANCE, LLC, with offices at One Boston Place, 19th
Floor, Boston, Massachusetts 02108, as collateral monitoring agent (in such
capacity, the “Collateral Monitoring Agent”) for its own benefit and the benefit
of the other Credit Parties; and

(g) the LENDERS party to the Credit Agreement; and

 

-1-



--------------------------------------------------------------------------------

(h) LASALLE BANK NATIONAL ASSOCIATION, a national banking association with
offices at 135 South LaSalle Street, Chicago, Illinois 60603, as Issuing Bank;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

Background:

A. Amendment. On October 11, 2007, the parties hereto entered into that certain
First Amendment to Credit Agreement. The parties hereto desire to further amend
the Credit Agreement on the terms and conditions set forth herein.

B. Waiver. In addition, the Lead Borrower has advised the Administrative Agent
that the Borrowers have exceeded the financial performance covenant which
establishes the limitation on capital expenditures, as set forth in Paragraph 2
on Exhibit M to the Credit Agreement (the “Capex Covenant”), in that the
existing limit provides that “The Loan Parties shall not make or incur Capital
Expenditures in any Fiscal year in excess of $17,500,000.00’, and the actual
Capital Expenditures, based upon preliminary financial data through the date
hereof, are currently estimated to be approximately $18,000,000.00 as of this
date (the “Existing Default”). The Lead Borrower has requested that the
Administrative Agent and the Lenders waive the Existing Default, and the
Administrative Agent and the Lenders are willing to do so, on the terms and
conditions set forth herein.

Accordingly, it is hereby agreed, as follows:

 

1. Amendment to Credit Agreement: Subject to satisfaction of each and all of the
Preconditions to Effectiveness set forth in Section 2, below, the Credit
Agreement is amended, as follows:

 

  a. By deleting the definition of “SOF Investments Loan” in its entirety and
substituting the following in its place:

“SOF Investments Loan” means the term loan in the aggregate principal amount of
$61,000,000 made by SOF Investments to the Borrowers, the terms of which are
reasonably satisfactory to the Administrative Agent.

 

  b. By deleting Paragraph 2 on Exhibit M to the Credit Agreement in its
entirety and substituting the following in its place:

2. Capital Expenditures. The Loan Parties shall not make or incur Capital
Expenditures:

(a) For the Fiscal year ending December 31, 2007, in excess of $25,000,000.00;

 

-2-



--------------------------------------------------------------------------------

(b) For the Fiscal year commencing January 1, 2008 and thereafter, in any Fiscal
year in excess of $17,500,000.00; and

(c) For any Fiscal quarter, in excess of $5,000,000.00.

 

2. Waiver of Existing Default. The Administrative Agent and the Lenders hereby
waive the Existing Default effective as of November 26, 2007, subject to the
following:

 

  a. The waiver of the Existing Default is a one-time waiver, and shall not be
deemed to constitute a waiver with respect to any other similar circumstance,
nor a waiver of any other Event of Default, whether now existing or hereafter
arising, including without limitation, on account of the breach of any other
provision of the Credit Agreement.

 

  b. The limited waiver granted herein is made in reliance upon the
representations, warranties, acknowledgements, and agreements of the Borrowers
set forth in Section 4, below.

 

3. Preconditions to Effectiveness. This Second Amendment shall not take effect
unless and until each and all of the following items has been satisfied or
delivered, as the case may be, and in all events, to the satisfaction of the
Agents, in their sole and exclusive discretion. The willingness of the Agents
and the Lenders to enter into this Second Amendment is expressly conditioned
upon the prior receipt by the Administrative Agent of the following items:

 

  a. The Lead Borrower, the Borrowers, and the Facility Guarantors shall have
delivered to the Administrative Agent a duly executed copy of this Second
Amendment.

 

  b. The Lead Borrower, the Borrowers, and the Facility Guarantors shall have
delivered to the Administrative Agent such other and further documents as the
Administrative Agent reasonably may require and shall have identified prior to
the execution of this Second Amendment, in order to confirm and implement the
terms and conditions of this Second Amendment, including without limitation, a
corresponding waiver of the Existing Default by SOF Investments.

 

  c. The Borrowers shall have paid to the Administrative Agent for the ratable
benefit of the Lenders an amendment and waiver fee in the amount of $25,000.00.
In this regard, the waiver and amendment fee shall be fully earned as of the
date of execution of this Second Amendment, and the Administrative Agent is
hereby authorized to make a Revolving Credit Loan under the Credit Agreement to
pay the waiver and amendment fee.

 

-3-



--------------------------------------------------------------------------------

4. Ratification of Loan Documents. No Claims against the Lender:

 

  a. Except as provided herein, all terms and conditions of the Credit Agreement
and of each of the other Loan Documents remain in full force and effect. Each
Loan Party hereby ratifies, confirms, and re-affirms all terms and provisions of
the Loan Documents.

 

  b. Each Loan Party represents and warrants to the Lender that as of the date
of this Second Amendment, other than with respect to items which remain
outstanding under the Post Closing Letter dated July 2, 2007, no Event of
Default exists, or solely with the passage of time or notice, would exist under
the Loan Documents.

 

  c. Each Loan Party acknowledges and agrees that to its actual knowledge
(i) there is no basis nor set of facts on which any amount (or any portion
thereof) owed by any of the Loan Parties under any Loan Document could be
reduced, offset, waived, or forgiven, by rescission or otherwise; (ii) nor is
there any claim, counterclaim, off set, or defense (or other right, remedy, or
basis having a similar effect) available to any of the Loan Parties with regard
thereto; (iii) nor is there any basis on which the terms and conditions of any
of the Obligations could be claimed to be other than as stated on the written
instruments which evidence such Obligations.

 

5. Miscellaneous:

 

  a. Terms used in this Second Amendment which are defined in the Credit
Agreement are used as so defined.

 

  b. This Second Amendment may be executed in counterparts, each of which when
so executed and delivered shall be an original, and all of which together shall
constitute one agreement.

 

  c. This Second Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  d. Any determination that any provision of this Second Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Second Amendment.

 

-4-



--------------------------------------------------------------------------------

  e. The Borrowers shall pay on demand all reasonable costs and expenses of the
Agents and the Lenders, including, without limitation, attorneys’ fees incurred
by the Agents in connection with the preparation, negotiation, execution, and
delivery of this Second Amendment. The Administrative Agent is hereby authorized
by the Borrowers to make one or more Revolving Credit Loans to pay all such
costs, expenses, and attorneys’ fees and expenses.

 

  f. In connection with the interpretation of this Second Amendment and all
other documents, instruments, and agreements incidental hereto:

 

  i. All rights and obligations hereunder and thereunder, including matters of
construction, validity, and performance, shall be governed by and construed in
accordance with the law of The Commonwealth of Massachusetts and are intended to
take effect as sealed instruments.

 

  ii. The captions of this Second Amendment are for convenience purposes only,
and shall not be used in construing the intent of the parties under this Second
Amendment.

 

  iii. In the event of any inconsistency between the provisions of this Second
Amendment and any of the other Loan Documents, the provisions of this Second
Amendment shall govern and control.

 

  g. The Agents, the Lenders, the Borrowers, and the Facility Guarantors have
prepared this Second Amendment and all documents, instruments, and agreements
incidental hereto with the aid and assistance of their respective counsel.
Accordingly, all of them shall be deemed to have been drafted by the Agents, the
Lenders, the Borrowers, and the Facility Guarantors and shall not be construed
against any party.

[Signatures Follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be duly
executed as of the date first set forth above.

 

AMERICAN APPAREL, INC., as Lead Borrower and as a Borrower By:   /s/ Ken Cieply
Name:   Ken Cieply Title:   CFO AMERICAN APPAREL RETAIL, INC., as a Borrower By:
  /s/ Ken Cieply Name:   Ken Cieply Title:   CFO AMERICAN APPAREL DYEING &
FINISHING, INC., as a Borrower By:   /s/ Ken Cieply Name:   Ken Cieply Title:  
CFO

 

KCL KNITTING, LLC, as a Borrower By:   American Apparel, Inc., its sole member  
By:   /s/ Ken Cieply   Name:   Ken Cieply   Title:   CFO

Signature Page to Second Amendment and Waiver to Credit Agreement



--------------------------------------------------------------------------------

AMERICAN APPAREL, LLC, as a Facility Guarantor By:   /s/ DOV CHARNEY Name:    
Title:     FRESH AIR FREIGHT, INC., as a Facility Guarantor By:   /s/ Ken Cieply
Name:   Ken Cieply Title:   CFO

Signature Page to Second Amendment and Waiver to Credit Agreement



--------------------------------------------------------------------------------

LASALLE BUSINESS CREDIT, LLC, As Agent for LaSalle Bank Midwest National
Association, acting through its division, LaSalle Retail Finance As
Administrative Agent, as Collateral Agent,
as Swingline Lender and as Lender By:   /s/ Stephen J. Garvin Name:   Stephen J.
Garvin Title:   Vice President Address:   135 South LaSalle Street, Suite 425
Chicago, Illinois 60603

Attn:

  Steven Chalmers

Telephone:

  (312) 904-8468

Telecopy:

  (312) 992-1501 LASALLE BANK NATIONAL ASSOCIATION, As Issuing Bank By:   /s/
Stephen J. Garvin Name:   Stephen J. Garvin Title:   Vice President Address:  
135 South LaSalle Street   Chicago, Illinois 60603

Attention:

 

Telephone:

  (312) 904-2000

Telecopy:

 

Signature Page to Second Amendment and Waiver to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC, As Collateral Monitoring Agent and as a Lender
By:   /s/ Cory Loftus Name:   Cory Loftus Title:   Vice President Address:   One
Boston Place, 19th Floor
Boston, Massachusetts 02108 Attn:   Cory Loftus Telephone:   (617) 854-7259
Telecopy:   (617) 523-4029

Signature Page to Second Amendment and Waiver to Credit Agreement